Title: To Thomas Jefferson from Phebe Baldwin, 31 January 1805
From: Baldwin, Phebe
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Paterson January the 31 1805
                  
                  I am now addressing you from a Sick room; and were it Possible for You to See the Anguish of myself & Children, you Certainly Could not remain Unmoved—to veiw the Father of those Children Confined to his room, rob’d of a Limb to Support his feeble body, his Souls best feeling Struggling within him—I Say no Man endued with Common humanity, but would best be moved with weeping Sympathy—
                  As his wife, I have written his Situation repeatedly, more than once—I have asked imployment for him,—but have been disregarded, and many placies which he would have filled with Credit, has been given to orthers, who had neither Claim, nor Merit—I am Confident Many things are done through Policy—many more aught to be done through Justice, and no Man has a greater Claim on his Country than Capt Baldwin—his Sufferings have been often mentioned to you, who have it in your Power, to pour the healing balm of Consolation into his wounded heart—now every Usial Satisfaction is dried up, every allowable life-shearing Comfort is Cut off, and the weak State to which he reduced, opens a New tide of troubles, unknown, and unthought of before.
                  Permit me Mr. Jefferson—to Ask you, where would be the impropriety of plaseing him in Some Garrison, where he might be eaquelly Sevisable as the Man with all his limbs: and at the Same time it would be Saveing the half-pay which is given to another—if it could be thought a Crime that he entered into the Servis of his Country at the begining of the late war, and to Continued till the Very Close of it, then indeid he is truely guilty—if there is, of any description of Men that will Say, he did not Serve with honour & reputation—then let him meet with total Neglect—if ever he has been an Enemy to Your Administration or was one that Opposed your election to the Presedency, Then let him also forfiet your attention————
                  “reject not the Supplication of the afflicted, Neither turn away Thy Face from a poor Man. Turn not away thine eye from the Needy, and give him none Occasion to Curse thee, for if he Curse thee in the bitterness of his Soul, his Prayer Shall be heard of him that made him”
                  I am the Presidents Most Obediet Humb Sevt & the Wife of an Unfortunate Officer
                  
                     Phebe Baldwin 
                     
                  
               